UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4754



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CESAR CAICEDO,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00354-JAB)


Submitted:   November 20, 2007            Decided:   November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. James Payne, POWELL & PAYNE, Shallotte, North Carolina, for
Appellant. Sandra Jane Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cesar Caicedo appeals from his conviction and 60-month

sentence    imposed   following   his   guilty   plea   to   conspiracy    to

distribute cocaine.      Caicedo’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising the issues

requested by Caicedo, but stating that there was no merit to the

appeal.     Caicedo filed a pro se brief asserting that the search

that uncovered the cocaine was unlawful, there was insufficient

evidence to support his conviction, the plea agreement was invalid,

and counsel was ineffective. Our review of the record discloses no

reversible error; accordingly, we affirm Caicedo’s conviction and

sentence.

            We find that Caicedo’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11, during which Caicedo was assisted by an interpreter.

Caicedo was properly advised of his rights, the offense charged,

and the mandatory minimum and maximum sentences for the offense.

The court also determined that there was an independent factual

basis for the plea and that the plea was not coerced or influenced

by any promises.      See United States v. DeFusco, 949 F.2d 114, 119-

20 (4th Cir. 1991). Because Caicedo knowingly and voluntarily pled

guilty, he cannot now challenge the validity of the consensual

search of the vehicle in which the cocaine was discovered.                See

Tollett v. Henderson, 411 U.S. 258, 267 (1973) (defendant who


                                  - 2 -
enters guilty plea waives right to raise constitutional challenge

to conviction); United States v. Willis, 992 F.2d 489, 490 (4th

Cir. 1993).

           Caicedo argues that counsel was ineffective for failing

to investigate, failing to move to suppress the evidence, and for

advising him to plea guilty.         Claims of ineffective assistance of

trial counsel are not cognizable on direct appeal unless such

ineffectiveness conclusively appears from the record.                   United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                Rather, such

claims should be raised, if at all, in a proceeding under 28 U.S.C.

§ 2255 (2000).     Because the record does not conclusively establish

that   counsel   provided     ineffective    assistance,     we    decline   to

consider the merits of this issue on direct appeal.

           We find that the district court properly applied the

Sentencing    Guidelines    and   considered     the   relevant     sentencing

factors   before   imposing    the    60-month   sentence.        18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).          Additionally, we find that

the sentence imposed—which was within the properly calculated

guideline range—was reasonable.         See United States v. Green, 436

F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within the properly

calculated [g]uidelines range . . . is presumptively reasonable.”)

(internal quotation marks and citation omitted), cert. denied, 126


                                     - 3 -
S. Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct.

2456,   2462-69       (2007)   (upholding       application    of     rebuttable

presumption      of     correctness    of      within   guideline     sentence).

Accordingly, we affirm Caicedo’s sentence.

              As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                    We therefore

affirm Caicedo’s conviction and sentence. Counsel’s motion to

withdraw as counsel is denied at this time.               This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

renew   his    motion    for   leave   to   withdraw    from   representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 4 -